United States Securities and Exchange Commission WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): May 13, 2010 INTERNATIONAL GAME TECHNOLOGY (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation) 001-10684 (Commission File Number) 88-0173041 (I.R.S. Employer Identification Number) 9295 Prototype Drive, Reno, Nevada89521 (Address of principal executive offices) (775) 448-7777 (Registrant’s telephone number, including area code) not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. The following information is furnished pursuant to Item 2.02, “Results of Operations and Financial Condition.” International Game Technology (IGT)announced the filing of the fiscal 2010 second quarter Form 10-Q and provided an update on Alabama market challenges.As a result of the legal and political challenges in Alabama, IGT recognized $53.1 million of impairment in the second fiscal quarter ended March 31, 2010.The impact of these charges on the information provided in IGT’s second quarter earnings press release on April 22, 2010 is described in IGT’s press release issued on May 13, 2010. The full text of the press release is furnished as Exhibit 99.1 to this report. Item9.01 Financial Statements and Exhibits. (d)Exhibits 99.1Press Release dated May 13, 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. INTERNATIONAL GAME TECHNOLOGY Date: May 13, 2010 By:/s/ Patrick W. Cavanaugh Patrick W. Cavanaugh Executive Vice President, Chief Financial Officer, and Treasurer 3
